DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-9 of USPN 11106892. Although the claims at issue are not identical, they are not patentably distinct from each other. (see Claim-Comparison Table below for independent claims 1 and 2 of the instant application against Claim 1 of USPN 11106892).

Claim
Application#17396520
Claim
USPN # 11106892
1
A signature verification apparatus, comprising:
1
A signature verification apparatus, comprising:
1
first verification circuitry configured to verify a user's signature by comparing dynamic signature data indicating a change of a user's writing state over time by the user and reference data for dynamic signature;
1
first verification circuitry configured to verify a user's signature by comparing dynamic signature data indicating a change of a user's writing state over time during signing of his or her name by the user and reference data for dynamic signature;

1
second verification circuitry configured to verify the user's signature by comparing static signature data indicating a writing path by the user and reference data for static signature; and 

1
 second verification circuitry configured to verify the user's signature by comparing static signature data indicating a writing path during the signing of his or her name by the user and reference data for static signature; and

1
data registration circuitry configured to register the reference data for dynamic signature based on dynamic signature data corresponding to the user and register the reference data for static signature based on static signature data corresponding to the user, 

1
data registration circuitry configured to register the reference data for dynamic signature based on a plurality of pieces of dynamic signature data acquired from the same user and register the reference data for static signature on based on a plurality of pieces of static signature data acquired from the same user, 

1
wherein when the reference data for static signature is not registered, the second verification circuitry is configured to verify the user's signature by static signature data generated from the reference data, and


2
wherein when the reference data for static signature is not registered, the second verification circuitry is configured to verify the user's signature by regarding static signature data generated from the reference data for dynamic signature already registered as the reference data for static signature,
1
wherein in a case where the reference data for static signature has yet to be registered by the data registration circuitry, the second verification circuitry is configured to verify the user's signature by regarding static signature data generated from the reference data for dynamic signature already registered as the reference data for static signature, and 

1
wherein when the reference data for static signature is registered, the second verification circuitry verifies the user's signature by the reference data for static signature.  



2
wherein when the reference data for static signature is newly registered in a state in which the reference data for dynamic signature has already been registered, the second verification circuitry verifies the user's signature by the newly registered reference data for static signature in place of the static signature data generated from the reference data for dynamic signature.  


	
1
wherein in a case where the reference data for static signature is newly registered by the data registration circuitry in a state in which the reference data for dynamic signature has already been registered, the second verification circuitry verifies the user's signature by using the newly registered reference data for static signature in place of the static signature data generated from the reference data for dynamic signature.




Claim 3 of the instant application is equivalent in scope with Claim 2 of USPN 11106892.

Claim
Application#17396520
Claim
USPN # 11106892
4
A signature verification apparatus, comprising:
3
A signature verification apparatus comprising:
4
first verification circuitry configured to verify a user's signature by comparing dynamic signature data indicating a change of a user's writing state over time by the user and reference data for dynamic signature; 

3
first verification circuitry configured to verify a user's signature by comparing dynamic signature data indicating a change of a user's writing state over time during signing of his or her name by the user and reference data for dynamic signature; 

4
second verification circuitry configured to verify the user's signature by comparing static signature data indicating a writing path by the user and reference data for static signature; 

3
second verification circuitry configured to verify the user's signature by comparing static signature data indicating a writing path during the signing of his or her name by the user and reference data for static signature;

4
data registration circuitry configured to register the reference data for dynamic signature based on dynamic signature data corresponding to the user and register the reference data for static signature based on static signature data corresponding to the user, 

3
data registration circuitry configured to register the reference data for dynamic signature based on a plurality of pieces of dynamic signature data acquired from the same user and register the reference data for static signature on based on a plurality of pieces of static signature data acquired from the same user, 

4
wherein when the reference data for static signature is not registered, the second verification circuitry is configured to verify the user's signature by static signature data generated from the reference data, 

3
wherein in a case where the reference data for static signature has yet to be registered by the data registration circuitry, the second verification circuitry is configured to verify the user's signature by regarding static signature data generated from the reference data for dynamic signature already registered as the reference data for static signature, 

4
wherein the first verification circuitry is configured to verify the user's signature by calculating a first score indicating a degree of match with the reference data for dynamic signature, and wherein the second verification circuitry is configured to verify the user's signature by calculating a second score indicating a degree of match with the reference data for static signature, and 

3
wherein the first verification circuitry is configured to verify the user's signature by calculating a first score indicating a degree of match with the reference data for dynamic signature, wherein the second verification circuitry is configured to verify the user's signature by calculating a second score indicating a degree of match with the reference data for static signature, and 

4
score adjustment circuitry configured to adjust the first and second scores such that a difference between the first score and the second score calculated based on a same dynamic signature data diminishes.  
3
score adjustment circuitry configured to adjust the first and second scores such that a difference between the first score and the second score calculated based on a same dynamic signature data diminishes.



Claim 5 of the instant application is equivalent in scope with Claim 4 of USPN 11106892.

Claim 6 of the instant application is equivalent in scope with Claim 5 of USPN 11106892.

Claims 7 and 8 of the instant application is equivalent in scope with Claim 6 of USPN 11106892.

Claim 9 of the instant application is equivalent in scope with Claim 7 of USPN 11106892.

Claim 10 of the instant application is equivalent in scope with Claim 8 of USPN 11106892.

Claims 11 and 12 of the instant application is equivalent in scope with Claim 9 of USPN 11106892.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hong EP 3321835 in view of Galbally et al. “On-line signature recognition through the combination of real dynamic data and synthetically generated static data” published April 2015 hereinafter referred to as Galbally provided in the applicant’s information disclosure statement.


As per Claim 1, Hong teaches a signature verification apparatus, comprising: 
first verification circuitry configured to verify a user's signature by comparing dynamic signature data indicating a change of a user's writing state over time by the user and reference data for dynamic signature; (Hong, Figure 1, Component 10, handwritten signature behavior characteristics enrollment unit. Paragraph [0083], authenticating with the stored handwritten signature behavior characteristics)
second verification circuitry configured to verify the user's signature by comparing static signature data indicating a writing path by the user and reference data for static signature; and (Hong, Figure 1, Component 10, handwritten signature image enrollment unit, Paragraph [00082], “the handwritten signature authentication unit 500 may compare the tracked handwritten signature image with the handwritten signature image enrolled in the first level image enrollment unit 11”)
data registration circuitry configured to register the reference data for dynamic signature based on dynamic signature data corresponding to the user and register the reference data for static signature based on static signature data corresponding to the user, (Hong, Paragraph [0044]-[0046], handwritten signature behavior characteristics enrollment unit and handwritten signature image enrollment unit)
wherein when the reference data for static signature is registered, the second verification circuitry verifies the user's signature by the reference data for static signature.  (Hong, Figure 1, Component 10, handwritten signature image enrollment unit, Paragraph [00082], “the handwritten signature authentication unit 500 may compare the tracked handwritten signature image with the handwritten signature image enrolled in the first level image enrollment unit 11”)
Hong does not explicitly teach wherein when the reference data for static signature is not registered, the second verification circuitry is configured to verify the user's signature by static signature data generated from the reference data, and 
	Gallaby teaches wherein when the reference data for static signature is not registered, the second verification circuitry is configured to verify the user's signature by static signature data generated from the reference data, and (Galbally, p2923, Section 3. Enhanced off-line signature generation from dynamic signature sequences; creation of dynamically enhanced static offline signatures for use for authentication.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Galbally because utilizing an enhanced static signature instead of a standard static signature will provide a more accurate matching of handwritten signature for authentication and improve security.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.


As per Claim 5, Hong in view of Gallaby teaches wherein when the reference data for static signature is not registered, the second verification circuitry is configured to verify the user's signature by static signature data generated from the reference data, and (Galbally, p2923, Section 3. Enhanced off-line signature generation from dynamic signature sequences; creation of dynamically enhanced static offline signatures for use for authentication.)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 7, Claim 7 claims a signature verification method utilizing the components of the signature verification apparatus as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 11, Claim 11 claims a nontransitory processor-readable storage medium that stores instructions, the at least one nontransitory processor-readable storage medium, when executed by at least one processor, causes the at least one processor utilizing the components of the signature verification apparatus as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

Claims 3, 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hong EP 3321835 in view of Galbally et al. “On-line signature recognition through the combination of real dynamic data and synthetically generated static data” published April 2015 hereinafter referred to as Galbally provided in the applicant’s information disclosure statement as applied to Claims 1, 5 and 7 and further in view of Kim et al. US2004/0046991 hereinafter referred to as Kim.

As per Claim 3, Hong in view of Galbally teaches the signature verification apparatus of claim 1, 
reference data for dynamic signature or the reference data for static signature (Hong, Paragraph [0044]-[0046], handwritten signature behavior characteristics enrollment unit and handwritten signature image enrollment unit
Hong in view of Galbally does not explicitly teach wherein in a case where a given period of time elapses from a most recent point in time of registration, the data registration circuitry cancels the registration of the data.  
Kim teaches wherein in a case where a given period of time elapses from a most recent point in time of registration, the data registration circuitry cancels the registration of the data. (Kim, Paragraph [0014], stop data reception when a period that the image is not received exceeds the timeout value)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kim into Hong in view of Galbally because providing time-outs to stop data reception/registration will prevent sensitive data to be intercepted and increase security in receiving and registering the data.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 3.

As per Claim 6, Claim 6 claims the same limitation as Claim 3 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 3.
The rationale applied to the rejection of claim 3 has been incorporated herein. 

As per Claim 9, Claim 9 claims the same limitation as Claim 3 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 3.
The rationale applied to the rejection of claim 3 has been incorporated herein. 

Allowable Subject Matter

Claims 2, 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also if the double patenting rejection is overcome.


Claims 4 and 10 would be allowable if the double patenting rejection is overcome.

Regarding independent Claims 4 and 10; the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches: “wherein the first verification circuitry is configured to verify the user's signature by calculating a first score indicating a degree of match with the reference data for dynamic signature, and wherein the second verification circuitry is configured to verify the user's signature by calculating a second score indicating a degree of match with the reference data for static signature, and score adjustment circuitry configured to adjust the first and second scores such that a difference between the first score and the second score calculated based on a same dynamic signature data diminishes” in combination with the other limitations of the independent claims


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666